ICJ_021_CompensationUNAT_UNGA_NA_1954-01-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF JANUARY 14th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JANVIER 1954
This Order should be cited as follows :

“Effect of awards of compensation made by the U.N. Administrative
Tribunal, Order of January r4th, 1954: I.C.J. Reports 1954, p. 4.”

La présente ordonnance doit être citée comme suit :

«Effet de jugements du Tribunal administratif des N. U. accordant
indemnité, Ordonnance du 14 janvier 1954: C.I. J.
Recueil 1954, p. 4.»

 

Sales number 112
Ne de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1954

I4 janvier 1954

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 66, paragraphe 2, du Statut de la Cour ;

Considérant que le 9 décembre 1953 l’Assemblée générale des
Nations Unies a adopté une résolution demandant à la Cour inter-
nationale de Justice de rendre un avis consultatif sur les questions
suivantes :

«1) Vu le Statut du Tribunal administratif des Nations Unies
et tous autres instruments et textes pertinents, l’Assemblée
générale a-t-elle le droit, pour une raison quelconque, de
refuser d'exécuter un jugement du Tribunal accordant une
indemnité à un fonctionnaire des Nations Unies à l’engage-
ment duquel il a été mis fin sans l’assentiment de l'intéressé ?

2) Si la Cour répond par l’affirmative à la question I), quels
sont les principaux motifs sur lesquels l’Assemblée générale
peut se fonder pour exercer légitimement ce droit ? »

Considérant que la copie certifiée conforme des textes anglais et
français de la susdite résolution de l’Assemblée générale a été
transmise à la Cour par une lettre du Secrétaire général des Nations

4

1954
Le 14 janvier
Rôle général
n° 21
JUGEMENTS DU TRIB. ADM. DES N. U. (ORD. DU I4 I 54) 5

Unies du 16 décembre 1953, enregistrée au Greffe le 21 décembre
1953 ;

Fixe au 15 mars 1954 la date d'expiration du délai dans lequel
des exposés écrits peuvent être présentés par tout État admis à
ester devant la Cour et toute organisation internationale jugés par
le Président susceptibles de fournir des renseignements sur les ques-
tions soumises à la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quatorze janvier mil neuf cent
cinquante-quatre.

Le Président,
(Signé) ARNOLD D. McNarr.

Le Greffier,
(Signé) J. Lopez OLIVAN.
